Citation Nr: 1112520	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left eye injury.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) or the service-connected diabetes mellitus.  

3.  Entitlement to an initial rating higher than 10 percent for diabetes mellitus type II from August 2007 to January 14, 2008.

4.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus type II effective January 14, 2008.

5.  Entitlement to a rating higher than 50 percent for PTSD.   

6.  Entitlement to a total disability rating for compensation purposes due to individual unemployability by reason of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1970, including service in the Republic of Vietnam from March 1968 to March 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2006 and February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As the Veteran asserts that he is entitled to a TDIU and the evidence of record reflects evidence of unemployability the Board finds that the Board has jurisdiction of and must consider a claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Veteran's PTSD, diabetes mellitus and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.





FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's left eye disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The Veteran's hypertension had its onset in service.


CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence dated in April 2006, October 2007, and May 2008.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2009 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran contends that VA failed to obtain his complete service treatment records from Frankfort Hospital for treatment rendered for a left eye injury in Germany are missing from the claims file.  In that regard, the Board notes that the RO received, from the National Personnel Record Center (NPRC), several folders containing the Veteran's service treatment records.  A review of these service treatment records does not appear to show any missing records, as these contain the service enlistment examination report, separation examination report and intervening clinical treatment notes.  In any event, the RO made a subsequent request for additional service treatment records in March 2009; however the NPRC responded that a search of Frankfort Hospital in Germany in 1966 was conducted, but no records were located.  The index of retired records at the NPRC did not list the requested treatment facility.  Thus, the Board concludes that VA has satisfied the duty to assist the Veteran in obtaining his service treatment records.  The Veteran has not referred to any additional, unobtained, relevant, or available evidence.  Moreover, the Board finds it unnecessary to schedule the Veteran for a VA examination to adjudicate the claim of service connection a left eye injury, because there is no credible evidence of continuity of left eye symptomatology following discharge from service, nor is there any competent medical evidence of record of a current diagnosis of a left eye disability associated with any event, injury, or disease in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Where a Veteran served 90 days or more of continuous, active military service and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of service, that disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Left Eye Injury

The Veteran reports that he injured his left eye in service.  He has variously reported being surgically treated and hospitalized for approximately 2 weeks at Frankfort Hospital, Germany, sometime between 1965 to 1967.  The Veteran states that as a result of the injury and following this incident his visual acuity in the left eye was 54/20.  

Competency is a legal concept in determining whether medical or lay evidence may be considered.  Competency considers whether evidence is admissible as distinguished from whether the evidence is credible or the probative value of the evidence once the evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2010).

Initially, the Board must assess the Veteran's competence and credibility to assert that he has a left eye disability that was caused by service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994). 38 C.F.R. § 3.159(a)(2).  The Board finds that the Veteran is competent to report that he experienced left eye problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  

To the extent that the Veteran reports continuity of left eye symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are inconsistent with the evidence of record.

The service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with a left eye injury or a left eye condition.  To the extent that the Veteran asserts that hospital records for the left eye injury are missing from the claims file, the Board notes that a review of the service treatment records does not appear to show any missing records as these contain the service enlistment examination report, separation examination report and intervening clinical treatment notes.  Significantly, on separation from service in May 1970, the Veteran denied a history of eye trouble and on examination his vision was evaluated as 20/20, bilaterally.  The Board finds that a left eye injury or condition was not shown in service.

After service, a September 2003 vision examination report shows that the Veteran had uncorrected visual acuity of 20/50 in the left eye, along with a diagnosis of compound hypermetropic astigmatism.  A May 2005 private medical record reflects partial blindness of the left eye.  VA treatment record in November 2005, notes the Veteran's report of an in-service eye injury.  The length of time between his separation from service and the initial treatment record showing loss of visual acuity in the left eye weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  

The Board has weighed statements made by the Veteran as to incurrence of a left eye disability in service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In considering the statements of the Veteran as to an in-service left eye injury and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a credible history because they contradict other evidence of record, to include the service treatment records, to include his reported medical history on separation from service, and visual examination that revealed no abnormalities.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

To the extent that the Veteran reports that he has a left eye disability, to include loss of vision as related to service, the determinative question in this case involves a medical diagnosis and causation.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little probative value when offered to establish a causal connection between a current left eye disability and service.  

As for a current diagnosis, while a September 2003 medical report contains a diagnosis of compound hypermetropic astigmatism, disorders of refractive error of the eyes are not considered a disability for VA purposes and, thus, could not serve as a basis for awarding service connection absent evidence of aggravation during service by a superimposed disease or injury, which as discussed above, is not shown.  38 C.F.R. §§ 3.303(c), 4.9; Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).

Additionally, on the question of medical causation, medical evidence of an association or link between a current left eye disability, to include loss of vision, first noted after service, and service, there is no competent medical evidence that supports the claim.  As the competent medical evidence does not show that it is at least as likely as not that the Veteran currently suffers from residuals of an in-service left eye injury, and in the absence of competent medical evidence linking any current left eye diagnosis to an incident in service, service connection for residuals of a left eye injury must be denied.  As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, in the absence of competent medical evidence that associates a left eye condition to service, the Board finds that the preponderance of the evidence is against the claim that the Veteran incurred a left eye disability in service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran seeks entitlement to service connection for hypertension as secondary to the service-connected PTSD, or as due to diabetes mellitus.

The service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with hypertension, and on separation from service the Veteran was noted to have a blood pressure of 113/68.

After service, VA treatment records starting in November 2005 recorded findings of elevated blood pressure readings.  On VA examination in May 2006, the examiner recorded a diagnosis of hypertension, arteriosclerotic cardiovascular disease status post-stent placement, and hyperlipidemia.  

In support of his claim, in May 2008 the Veteran submitted a typed medical opinion signed by a VA physician, stating that the Veteran's hypertension was at least as likely as not related to the service-connected PTSD.  The physician explained that Harrison's, 15th edition reported that PTSD caused an increase in the chemical Norepinephrine, known as adrenalin, which was a well known cause of high blood pressure and heart problems.  It was further noted that PTSD was a well-known causal disease for stress and subsequently for hypertension and heart problems.  The physician also added that the Veteran's heart disease and hypertension were more strongly correlated with cigarette smoking.  

The May 2008 VA physician's opinion is of great probative value.  The opinion is also consistent with the evidence of record and a rationale in support of the opinion was provided.  Moreover, there is no competent evidence that contradicts the opinion of the VA physician.  Based on the foregoing, the Board finds that the evidence supports the Veteran's claim of service connection for hypertension as secondary to his service-connected PTSD.  As the competent medical evidence of record etiologically links the Veteran's hypertension to the service-connected PTSD, the Board finds that the evidence is at least in equipoise such that reasonable doubt may be resolved in favor of the Veteran, and service connection for hypertension is warranted.  


ORDER

Service connection for residuals of a left eye injury is denied.

Service connection for hypertension as secondary to the service-connected posttraumatic stress disorder is granted.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran asserts that his service-connected PTSD is more disabling than currently evaluated.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The Veteran seeks entitlement to increased ratings for the service-connected diabetes mellitus type II.  Diabetes mellitus has been rated as 10 percent disabling from August 2007 to January 14, 2008.  The disability rating was increased to 20 percent effective January 14, 2008.  Under Diagnostic Code 7913, the applicable criteria for a 20 percent rating is warranted if diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of the Veteran's activities (avoidance of strenuous occupational and recreational activities).  The Veteran has not yet undergone an examination in association with his claim for increased ratings.  Accordingly, it remains unclear to the Board whether the Veteran met the criteria for higher disability ratings at any time throughout the period on appeal, or whether separate compensable ratings are warranted for complications of diabetes mellitus.  Thus the Board finds that a remand for an examination and opinion regarding the severity of the Veteran's service-connected diabetes mellitus type II is in order.

The Board notes that the Veteran has been diagnosed with arteriosclerotic cardiovascular disease status post-stent placement, and he served in the Republic of Vietnam.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claim for service connection for ischemic heart disease; the claims for increased ratings for PTSD and diabetes mellitus; and the claim of entitlement to service connection for hypertension, which has been granted in the decision above.  In this regard, until the RO assigns a rating for hypertension, and adjudicates the claim for service connection for heart disease and the increased rating claims, the TDIU claim cannot properly be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Finally, the most recent medical records associated with the claims file are for treatment received at the VAMC in Mountain Home and Knoxville, Tennessee, dated in November 2008, and there is a possibility that there may be outstanding treatment records since that time.  On remand, all records dated since November 2008 should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to develop and adjudicate the issue of entitlement to service connection for ischemic heart disease.  If action is favorable to the Veteran, assign a rating and effective date.

2.  Obtain treatment records for treatment received at the VAMC in Mountain Home and Knoxville, Tennessee, dated since November 2008.  All attempts to obtain these records must be documented in the claims file. 

3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file must be reviewed by the examiner and that review should be noted in the examination report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's psychiatric disorder.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  Finally, the examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning and should state whether he is unable to secure or follow a substantially gainful occupation by reason of his psychiatric disability. 

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus.  The examiner should review the claims file, examine the Veteran, and fully describe all symptoms and manifestations exhibited by the Veteran.  The examiner should specifically determine whether treatment of the Veteran's diabetes mellitus requires insulin, a restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the examiner should also determine whether the Veteran's diabetes mellitus causes episodes of either ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Additionally, the examiner should address whether the Veteran has any other disabilities that are the result of his diabetes mellitus, to include peripheral neuropathy of the upper and/or lower extremities.  The rationale for all opinions should be explained.

5.  After the above development is completed, schedule the Veteran for an examination to ascertain the impact of his service-connected disabilities on his unemployability. The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, to include ischemic heart disease if warranted, on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The claims folder should be reviewed by the examiner and the examination report should note that review.

6.  Then, readjudicate the claims on appeal.  In doing so, the RO must specifically consider whether separate compensable ratings are warranted for complications of diabetes mellitus.  If any aspect of the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


